Citation Nr: 0925546	
Decision Date: 07/08/09    Archive Date: 07/21/09

DOCKET NO.  00-07 293	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to Dependency and Indemnity Compensation (DIC) 
pursuant to 38 U.S.C.A. § 1318.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Paul S. Rubin, Associate Counsel

INTRODUCTION

The Veteran had active duty service from March 1946 to April 
1954.  He died in November 1979.  The appellant is his 
surviving spouse.

This case came before the Board of Veterans' Appeals (Board) 
on appeal from a September 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manila, the Republic of the Philippines.  In April 2001, the 
Board remanded the case to the RO for additional development.  
In January 2004, the Board affirmed the denial of the 
appellant's claim, after the stay on adjudication of claims 
regarding DIC under 38 U.S.C.A. § 1318 pending review of 
applicable regulations by the United States Court of Appeals 
for the Federal Circuit was lifted.  See Nat'l Org. of 
Veterans' Advocates, Inc. v. Sec'y of Veterans Affairs, 260 
F.3d 1365 (Fed. Cir. 2001) (NOVA I); see also Nat'l Org. of 
Veterans' Advocates, Inc. v. Sec'y of Veterans Affairs, 314 
F.3d 1373 (Fed. Cir. 2003) (NOVA II).  

The appellant appealed the Board's January 2004 decision to 
the United States Court of Veterans Claims (Court).  In a 
January 2006 Order, the Court entered judgment, in accordance 
with a December 2005 Memorandum Decision, which reversed the 
Board's decision as to its holding that the amended version 
of 38 C.F.R. § 3.22 barred consideration of the appellant's 
hypothetical entitlement claim, vacated the remainder of the 
Board's January 2004 decision, and remanded the case for 
readjudication and disposition consistent with the Memorandum 
Decision.

In May 2006, the case returned to the Board so that it could 
implement the Court's directives.  The Board in turn remanded 
the case to the RO for further development and 
readjudication, in light of the Court's directives.  The RO 
has complied with the Board's development request.  As such, 
the case has been returned to the Board and is again ready 
for appellate action.

The Board notes that previously, in a June 1980 rating 
decision, the RO denied service connection for the cause of 
the Veteran's death.  In a July 1981 decision, the Board also 
denied service connection for the cause of the Veteran's 
death.  In a July 1982 rating decision issued in August 1982, 
the RO denied entitlement to accrued compensation benefits 
for a period prior to the Veteran's death based on service 
connection for schizophrenia and for avitaminosis.  In an 
August 1983 decision, the Board denied accrued benefits for a 
period prior to the Veteran's death based on service 
connection for schizophrenia and for avitaminosis.

In an October 1999 statement and a September 2003 VA Form 21-
4138, the appellant appears to have asked that her claim for 
entitlement to service connection for cause of the Veteran's 
death be reopened.  Therefore, this matter is referred to the 
RO for the necessary action that already appears to be 
ongoing.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran was not evaluated totally disabled for 10 
continuous years 
immediately preceding his death; was not totally disabled 
from date of his discharge for a period of not less than 5 
years immediately preceding his death; and was not a former 
prisoner of war (POW).  

2.  The Veteran was not "entitled to receive" 
total disability compensation by way of the eight possible 
exceptions listed under 38 C.F.R § 3.22(b).  




CONCLUSION OF LAW

The criteria are not met for DIC pursuant to 38 U.S.C.A. § 
1318.  38 U.S.C.A. § 1318 (West 2002 & Supp. 2009); 38 C.F.R. 
§ 3.22 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Review of the claims folder reveals compliance with the VCAA.  
The duty to notify was accomplished by way of VCAA letters 
from the RO to the appellant dated in April 2001, August 
2003, and June 2006.  Those letters effectively satisfied the 
notification requirements of the VCAA consistent with 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) by: (1) informing 
her about the information and evidence not of record that was 
necessary to substantiate her section 1318 claim; (2) 
informing her about the information and evidence the VA would 
seek to provide; (3) informing her about the information and 
evidence she was expected to provide.  See also Pelegrini v. 
Principi, 18 Vet. App. 112 (2004) (Pelegrini II); Quartuccio 
v. Principi, 16 Vet. App. 183, 187 (2002).   

In addition, the June 2006 letter from the RO further advised 
her that an effective date will be assigned if entitlement to 
section 1318 benefits is awarded.  Dingess v. Nicholson, 19 
Vet. App. 473, 486 (2006); aff'd sub nom. Hartman v. 
Nicholson, 483 F.3d 1311 (2007).  Thus, the appellant has 
received all required notice in this case, such that there is 
no error in the content of VCAA notice.    

In Pelegrini II, the Court held, in part, that a VCAA notice, 
as required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  In 
the present case, the unfavorable AOJ, i.e., RO decision that 
is the basis of this appeal was already decided in September 
1999, prior to the enactment of the VCAA in November 2000.  
The Court acknowledged in Pelegrini II that where, as here, 
the § 5103(a) notice was not mandated at the time of the 
initial AOJ decision, the AOJ did not err in not providing 
such notice.  Rather, the appellant has the right to a 
content-complying notice and proper subsequent VA process.  
Pelegrini II, 18 Vet. App. at 120.  The Federal Circuit Court 
and Veterans Claims Court have since interpreted this to mean 
providing any necessary notice and going back and 
readjudicating the claim, such that the essential fairness of 
the adjudication - as a whole, is unaffected because the 
appellant is still provided a meaningful opportunity to 
participate effectively in the adjudication of the claim.  
See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 
2007) (Mayfield IV) (where the Federal Circuit Court held 
that a Statement of the Case (SOC) or Supplemental SOC (SSOC) 
can constitute a "readjudication decision" that complies 
with all applicable due process and notification requirements 
if adequate VCAA notice is provided prior to the SOC or SSOC.  
As a matter of law, the provision of adequate VCAA notice 
prior to a readjudication "cures" any timing problem 
associated with inadequate notice or the lack of notice prior 
to an initial adjudication.  See also Prickett v. Nicholson, 
20 Vet. App. 370, 376 (2006).

Here, VA cured the timing notice defect by issuing all 
additional VCAA notice letters prior to readjudicating the 
case by way of the May 2009 SSOC.  Therefore, because VA 
cured the timing error and because the claimant did not 
challenge the sufficiency of the notice, the Board has not 
erred in finding that VA complied with its duty to notify.  
In essence, the timing defect in the notice has been 
rectified, such that there is no prejudicial error in the 
timing of VCAA notice.   

With respect to the duty to assist, the RO has secured the 
majority of the Veteran's service treatment records (STRs), 
his service personnel records (SPRs), Social Security 
Administration (SSA) records, and VA records.  The appellant 
has submitted private medical evidence as well as personal 
statements.  In addition, the following evidence has either 
been submitted by the appellant or secured by the VA during 
the course of the appeal:  the Veteran's November 1979 death 
certificate,  autopsy and police reports, an August 1977 
Physical Evaluation Board (PEB) memorandum, a September 1979 
Board of Correction of Naval Records, Department of the Navy 
(Naval Board of Correction) decision, a February 1978 VA 
examination report, VMMC treatment records, an April 2003 
letter from the Defense Threat Reduction Agency (DTRA), and 
an August 2003 VA medical opinion.  Furthermore, in a 
statement received by the VA in February 2009 the appellant 
indicated she had no further medical evidence to provide.  
This case was also remanded by the Board in April 2001 and 
May 2006 to further assist the appellant.  The Board is 
satisfied as to substantial compliance with its remand 
directives.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  

The Board acknowledges the December 2005 Memorandum Decision, 
wherein the Court directed VA to attempt to secure missing 
inpatient clinical STRs dated in 1953 from the U. S. Naval 
Hospital in Yokosuka, Japan.  The Court requested VA to 
contact the National Personnel Records Center (NPRC), as well 
as the U.S. Naval Hospital in question, to determine if the 
records were still available.  If these records were 
unavailable or no longer exist, or further attempts to obtain 
them would be futile, a negative reply to this effect was 
required.  The RO complied with the Court's request by 
attempting to secure these records by way of correspondence 
to the Naval Hospital and the NPRC.  However, in August 2006, 
the NPRC indicated that they were unable to locate these 
records.  The NPRC concluded that either the missing STRs do 
not exist, or the NPRC no longer has them, and that further 
efforts to locate them would be futile.  Further, in March 
2008, the U. S. Naval Hospital in Yokosuka, Japan responded 
with a negative reply, specifying that this hospital only 
maintains records back to 1980.  The VA can end its efforts 
to obtain medical records from a Federal agency including the 
military if the VA is informed that the requested records do 
not exist.  38 C.F.R. § 3.159(c)(2).  No further effort is 
required by VA to obtain these records.  Therefore, the Board 
is satisfied that the duty to assist has been met.  
38 U.S.C.A. § 5103A.  

Governing Laws and Regulations for 38 U.S.C.A. § 1318 Claim

If the Veteran's death is determined not to be service 
connected, pursuant to 38 U.S.C.A. § 1318, entitlement to DIC 
may be established in the same manner as if the Veteran's 
death were service connected where it is shown that the death 
was not the result of willful misconduct, and the Veteran (1) 
was continuously rated totally disabled for the 10 years 
immediately preceding death, (2) was rated totally disabled 
for a period of at least five years from the date of his 
discharge or release from active duty or (3) was a former POW 
who died after September 30, 1999, and the disability was 
continuously rated totally disabling for a period of not less 
than one year immediately preceding death.  38 U.S.C.A. § 
1318 (West 2002 & Supp. 2009); 38 C.F.R. § 3.22(a) (effective 
Jan. 21, 2000).  The total rating may be schedular or may be 
a total disability rating based on unemployability (TDIU).  
38 C.F.R. § 3.22(c).  

Even if the Veteran was not actually receiving total 
disability compensation per the above circumstances, he still 
may have been "entitled to receive" total disability 
compensation by way of one of the eight possible exceptions 
listed under 38 C.F.R. § 3.22(b).      

As to the first two exceptions, the term "entitled to 
receive" can mean that the Veteran filed a claim for 
disability compensation during his lifetime and one of the 
following two circumstances is met: (1) the Veteran would 
have received total disability compensation at the time of 
death for a service-connected disability rated totally 
disabling for the period specified in paragraph (a)(2) of 
this section but for clear and unmistakable error (CUE) 
committed by VA in a decision on a claim filed during the 
Veteran's lifetime concerning the issues of service 
connection, disability evaluation, or effective date; or (2) 
additional evidence submitted to VA before or after the 
Veteran's death, consisting solely of service department 
records that existed at the time of a prior VA decision but 
were not previously considered by VA, provides a basis for 
reopening a claim finally decided during the Veteran's 
lifetime and for awarding a total service-connected 
disability rating retroactively in accordance with §§ 
3.156(c) and 3.400(q)(2) of this part for the relevant period 
specified in paragraph (a)(2) of this section.  38 C.F.R. § 
3.22(b)(1) and (2).    

In addition, the term "entitled to receive" can also mean 
that at the time of death, the Veteran had service-connected 
disability rated totally disabling by VA, but was not 
receiving compensation due to six more possible 
circumstances:  (1) VA was paying the compensation to the 
Veteran's dependents; (2) VA was withholding the compensation 
under authority of 38 U.S.C. § 5314 to offset an indebtedness 
of the Veteran; (3) the Veteran had not waived retired or 
retirement pay in order to receive compensation; (4) VA was 
withholding payments under the provisions of 10 U.S.C. § 
1174(h)(2); (5) VA was withholding payments because the 
Veteran's whereabouts was unknown, but the Veteran was 
otherwise entitled to continued payments based on a total 
service-connected disability rating; or (6) VA was 
withholding payments under 38 U.S.C. § 5308 but determines 
that benefits were payable under 38 U.S.C. § 5309.  38 C.F.R. 
§ 3.22(b)(3).  

In Cole v. West, 13 Vet. App. 268 (1999), the Court held that 
in cases in which the survivor seeks to establish entitlement 
to DIC under 38 U.S.C.A. § 1318 via CUE, she must provide the 
date or the approximate date of the decision or otherwise 
provide sufficient detail so as to identify the decision 
sought to be attacked collaterally, and establish how based 
on the evidence of record and the law at the time of the 
decision, the Veteran would have been entitled to receive a 
total rating. 

Previously, under the "hypothetical entitlement" approach, 
for claims for DIC benefits filed before January 21, 2000, if 
the survivor of a deceased Veteran could prove that a Veteran 
would have been entitled to receive compensation for a 100% 
disabling service-connected disability for ten years prior to 
death, then the survivor may claim DIC benefits under § 1318, 
even though the deceased Veteran did not actually receive 
such compensation.  VA Gen. Coun. Prec. 68-90 (July 18, 
1990).  See also Green v. Brown, 10 Vet. App. 111, 118-19 
(1997); Carpenter v. West, 11 Vet. App. 140 (1998); Wingo v. 
West, 11 Vet. App. 307 (1998); Cole, 13 Vet. App. at 278.  
However, effective January 21, 2000, 38 C.F.R. § 3.22 
precluded survivors of Veterans from bringing claims for DIC 
benefits using a "hypothetical entitlement" approach for 
claims pending as of January 21, 2000.  Rodriguez v. 
Nicholson, 19 Vet. App. 275 (2005).  See also 65 Fed. Reg. 
3,388 (Jan. 21, 2000).     

Subsequently, applying the three-part test outlined in 
Princess Cruises v. United States, 397 F.3d 1358 (Fed. Cir. 
2005), the Federal Circuit held that 38 C.F.R. § 3.22, 
barring the use of the "hypothetical entitlement" theory, 
does not have an impermissible retroactive effect and may 
also be applied to bar claims for DIC benefits filed by 
survivors prior to January 21, 2000.  Rodriguez v. Peake, 511 
F.3d 1147, 1156 (Fed. Cir. 2008).  In Rodriguez, the Federal 
Circuit found that the application of the amended section 
3.22 did not create an unlawful retroactive effect because it 
did not retrospectively diminish any rights to benefits.  
Notably however, Mrs. Rodriguez had filed her DIC claim 
before the Court's decision in Green was issued (i.e., before 
February 1997).  The decision left open the question of 
whether hypothetical entitlement was available to an 
appellant who filed her claim after Green (i.e., after 
February 1997), but prior to the regulatory change (i.e., 
prior to January 2000).  

However, in response to this question, the Federal Circuit 
most recently held that that the regulatory changes 
eliminating the hypothetical entitlement theory of DIC, as 
discussed in Rodriquez, are retroactive even where an 
appellant filed her claim after the decision in Green (that 
is, after February 1997).  Tarver v. Shinseki, 557 F.3d 1371, 
1377 (Fed. Cir. 2009).  In essence, under Rodriguez and 
Tarver, the amended regulation 38 C.F.R. § 3.22 does not have 
an impermissible retroactive effect, and may be applied in 
order to bar DIC claims filed by survivors under the 
"hypothetical entitlement" theory, no matter when the claim 
was filed.  Simply put, there is no longer any such thing as 
"hypothetical entitlement" to DIC benefits.

Analysis - 38 U.S.C.A. § 1318 Claim

The Veteran died in November 1979.  He was 53 years old.  The 
death certificate lists the immediate cause of death as 
hemorrhage due to multiple hack wounds on head, neck and 
body.  The cause of death was confirmed by an autopsy.  The 
Veteran was assaulted and beaten to death by several 
intoxicated individuals (including his brother and nephew) 
attending his birthday party, whom the Veteran had publicly 
insulted several months prior to the fatal attack.  The 
Veteran did not have any service-connected disorders at the 
time of his death.  The appellant was married to the Veteran 
at the time of his death.  After a review of the record, the 
Board finds that the Veteran was not in actual receipt of 
total 100 percent disability compensation due to service-
connected disabilities prior to his death for any of the 
required periods of time.  38 U.S.C.A. § 1318(b) (West 2002 & 
Supp. 2009); 38 C.F.R. § 3.22(a) (2008).    

As noted above, at the time of his death in November 1979, 
the Veteran was not receiving any service-connected 
compensation.  The Veteran did not apply for VA benefits 
until November 1976, less than 10 years before his death in 
December 1979.  In July 1981 and August 1983 decisions, 
respectively, the Board denied service connection for the 
cause of the Veteran's death and for entitlement to accrued 
benefits for a period prior to the Veteran's death.  These 
decisions are final.  As such, he did not have total 
disability (100 percent) for a period of ten or more years 
immediately preceding his death.  It follows that he also did 
not have total disability (100 percent) for at least five 
years from the date of his separation from service in April 
1954.  Furthermore, there is no indication or allegation that 
he was a former POW.  In short, he was not in actual receipt 
of compensation for service-connected disability rated as 
totally disabling by VA for any of the required periods of 
time.  38 C.F.R. § 3.22(a).  Therefore, the Board finds that 
entitlement to 38 U.S.C.A. § 1318 benefits are not met on 
this basis.      

The appellant and her representative contend that the Veteran 
should have been in receipt of total 100 percent disability 
compensation due to service-connected disabilities for at 
least 10 years prior to the Veteran's death in November 1979.  
This is, in essence, a claim for "hypothetical" 
entitlement.  The appellant generally argues that the 
Veteran's death was due to his schizophrenia, which she 
claims began during his military service.  She argues that 
the Veteran was found to be totally disabled by the SSA and 
therefore a grant of DIC benefits under 38 U.S.C. § 1318 is 
warranted.  Based on a review of the SSA records, the Veteran 
might have been entitled to a 100 percent evaluation for 
schizophrenia in January 1970, when he killed his sister, if 
the VA had had the information at that time and a claim had 
been filed for VA compensation.  However, this is still 
insufficient to show that his schizophrenia was so disabling 
to be rated 100 percent for a continuous period of 10 years 
prior to his death, since he died in November 1979.  

In any event, although the Board is sympathetic to the 
appellant's assertions, any potential claim based on 
"hypothetical entitlement" is now barred as matter of law, 
no matter when the DIC claim for benefits was filed.  
Rodriguez, 511 F.3d at 1156; Tarver, 557 F.3d at 1377.  Here, 
the appellant filed her claim for section 1318 DIC benefits 
in March 1999.  As decided in Rodriguez and Tarver, the 
January 2000 changes to 38 C.F.R. § 3.22 are retroactively 
applicable and bar recovery on the hypothetical entitlement 
theory, irrespective of when the DIC claim was filed. 

In particular, in Tarver, the Federal Circuit held that the 
regulatory changes eliminating the hypothetical entitlement 
theory of DIC, as discussed in Rodriquez, are retroactive 
even where an appellant filed her claim after the decision in 
Green (that it, after February 1997).  Notably, the Tarver 
case is factually similar to the present appeal since the 
appellant here filed her DIC claim in March 1999, prior to 
the January 21, 2000 amended rule, but after the Court's 
February 1997 Green decision.  Accordingly, inasmuch as the 
appellant has asserted a claim based on "hypothetical 
entitlement", the Board concludes any theory of hypothetical 
entitlement is barred in the present case pursuant to the 
applicable regulation, 38 C.F.R. § 3.22, as well the Federal 
Circuit's holdings in Rodriguez and Tarver.

In making this determination, the Board acknowledges that the 
Court in its December 2005 Memorandum Decision reversed the 
Board's earlier decision as to its holding that the amended 
version of 38 C.F.R. § 3.22 barred consideration of the 
appellant's hypothetical entitlement claim.  In essence, in 
the present case on appeal, the Court has previously 
determined that the appellant was entitled to pursue her DIC 
claim based on the theory of hypothetical entitlement in 
existence prior to the enactment of the amended 38 C.F.R. 
§ 3.22.  Therefore, the Court in its December 2005 Memorandum 
Decision directed the Board to address with adequate reasons 
and bases the appellant's section 1318 claim based on 
hypothetical entitlement.  

Generally, where a case is addressed by an appellate court, 
remanded, then returned to the appellate court, the "'law of 
the case' doctrine operates to preclude reconsideration of 
identical issues."  Johnson (Anne) v. Brown, 7 Vet. App. 25, 
26-27 (1994) (per curiam order); see also Allin v. Brown, 10 
Vet. App. 55, 57 (1997); Chisem v. Brown, 8 Vet. App. 374, 
375 (1995).  That is, the Board is generally bound by the 
findings of the Court.  See Chisem, 10 Vet. App. at 527-28 
(1997) (under the "law of the case" doctrine, appellate 
courts generally will not review or reconsider issues that 
have already been decided in a previous appeal of the same 
case, and, therefore, the Board is not free to do anything 
contrary to the Court's prior action with respect to the same 
claim).

However, the Federal Circuit has articulated, and the Court 
has recognized, "three exceptions to the law of the case 
doctrine: (1) When the evidence at trial was substantially 
different from that in the former trial upon when the 
appellate court based its decision; (2) when the controlling 
authority has since made a contrary decision of law; and (3) 
when the appellate decision was clearly erroneous."  See 
Chisem, supra, 8 Vet. App. at 375 (1995) (citing Kori Corp. 
v. Wilco Marsh Buggies and Draglines, Inc. 761 F.2nd 649, 657 
(Fed. Cir. 1985)).  See also Teten v. West, 13 Vet. App. 560, 
563 (2000).  

In the present case, the Board is free to act contrary to the 
Court's instructions in the December 2005 Memorandum 
Decision, since the second exception to the "law of the 
case" doctrine applies.  That is, as to the second 
exception, the directives of the Court's December 2005 
Memorandum Decision are no longer appropriate since the 
Federal Circuit (the controlling authority) has made 
subsequent contrary decisions as to applicable law by way of 
the Rodriguez decision in 2008 and the Tarver decision in 
2009.  In sum, based on the exceptional circumstances 
existing in the present case, the Board concludes that the 
Court's December 2005 Order and Memorandum Decision does not 
preclude the Board from denying the appellant's 
§ 1318 claim.  

It follows that since any proffered theory of hypothetical 
entitlement for § 1318 benefits is barred as a matter of law, 
the appellant can only establish entitlement to § 1318 
benefits if she shows the Veteran was "entitled to receive" 
total disability compensation by way of one of the eight 
possible exceptions listed under 38 C.F.R. § 3.22(b).      

However, there is no allegation by the appellant or any 
evidence of record showing that she has met the criteria for 
any one of the eight exceptions listed under 38 C.F.R. 
§ 3.22(b).  In this regard, there has been no allegation or 
evidence of CUE in any prior RO or Board decision, nor has 
the appellant or her representative identified any other 
basis for granting this claim aside from hypothetical 
entitlement.  38 C.F.R. § 3.22(b)(1).  With regard to CUE, 
the appellant has not provided the date or the approximate 
date of the decision or otherwise provide sufficient detail 
so as to identify the decision sought to be attacked 
collaterally, and establish how based on the evidence of 
record and the law at the time of the decision, the Veteran 
would have been entitled to receive a total rating.  See 
Cole, 13 Vet. App. at 268.  In fact, neither the appellant 
nor her representative has ever mentioned CUE.  In addition, 
the appellant has not submitted additional service department 
records that would provide a basis for reopening a previous 
claim and awarding a total service-connected disability 
retroactively.  38 C.F.R. § 3.22(b)(2).  She also does not 
meet any of the remaining six exceptions listed under 
38 C.F.R. § 3.22(b)(3)(i)-(vi).  Therefore, there is no legal 
basis for granting the appellant's claim pursuant to 
38 U.S.C.A. § 1318.   

The Board is sympathetic to the appellant's claim and her 
particular circumstances.  Nonetheless, VA is bound by the 
applicable law and regulations as written.  38 U.S.C.A. 
§ 7104(c).  Her claim for DIC benefits pursuant to 
38 U.S.C.A. § 1318 is a claim for hypothetical entitlement, 
barred as a matter of law.  In essence, the facts of this 
case are not in dispute and the law is dispositive.  
Accordingly, the appellant's claim under the provisions of 
38 U.S.C.A. § 1318 must be denied for lack of legal merit.  
See Cacalda v. Brown, 9 Vet. App. 261 (1996) (where law is 
dispositive, not evidence, the appeal should be terminated 
for lack of legal merit or entitlement); accord Luallen v. 
Brown, 8 Vet. App. 92 (1995); Sabonis v. Brown, 6 Vet. App. 
426 (1994), appeal dismissed, 56 F.3d 79 (Fed. Cir. 1995). 


ORDER

Entitlement to DIC under the provisions of 38 U.S.C.A. § 1318 
is denied.  



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


